Hiscock, J.
The relators were election officers in the town of West Turin and served as such at the general election in November, 1898. They worked until a little before 12 o’clock midnight of that day in completing their labors, and the. only question presented in this matter is Whether they are entitled to compensation for more than one day. -
It seems to me'clearly that they are not. The statutes required that the polls upon election day should be opened from 6 o’clock, a. h., until ,5 o’clock, p. h. It required that these relators- as election officials should be present at least half an hour before the polls' opened, and imposed on. them the discharge of certain duties which necessarily, required-work-after the polls closed. Section 178 of chapter 569 of the Laws of 1890, as. amended by chapter- 25,2 of the Laws of 1897, provides that -relators “ for each day actually and necessarily devoted by them ”• to the discharge of their duties shall. *471receive two dollars per day in the absence of action by the board of supervisors fixing their compensation at a higher rate, which concededly was not done. They performed all of their services before midnight upon election day. The law fixing the number of hours which shall constitute a day’s work by its terms manifestly does not apply to relators. This being so, they have no right to divide the ordinary and legal day of twenty-four hours into two or three days and receive compensation therefor.
It is not necessary here to decide whether an election officer would be entitled to compensation for more than one day if the discharge of his duties fairly warranted an adjournment over until the second day and such adjournment Was actually taken. In this case no such adjournment was taken and the services Were completed on the first day.
It very likely may be that the relators have been called upon to work for many more hours than would constitute a reasonable day’s work. But under the facts as they are presented there does not seem to be opportunity for relief in these proceedings, and furthermore, as appears by the facts as submitted, the town board have awarded them extra compensation.
Ordered accordingly.